Citation Nr: 1215285	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for a left leg disorder claimed to be due to open reduction internal fixation of comminuted interarticular fracture of distal tibia and fibula surgery performed by the VA Medical Center in Bay Pines, Florida in February 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims significant post-operative residuals as a result of his left ankle surgery at a VA facility.  Specifically, the Veteran fractured his distal tibia and fibula following an injury where he fell down a ladder on his construction job.

He underwent a surgery at VA in February 2006 to repair the fracture.  Since that time, his left ankle has been chronically swollen with open wounds at times and fluid secretion.  Private treatment records and VA outpatient treatment records inconsistently diagnose the condition as osteomyelitis, cellulitis, and edema.  Most recently, in February 2012, diagnostic tests ruled out osteomyelitis and the Veteran's most current diagnosis is chronic cellulitis and edema of the left lower extremity.

The Veteran indicated during his hearing he is in receipt of both Social Security Administration (SSA) disability benefits and Worker's Compensation due to this injury.  SSA records are in the file in CD form.  The RO should take this opportunity to print out the documents and put hard copies in the claims folder.

The Veteran testified that he was examined in connection with the Worker's Compensation claim after the VA surgery.  VA's duty to assist includes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3).  Under the circumstances presented here, the RO should request a copy of the Veteran's Worker's Compensation decision(s) and the medical records relied upon.  

The RO should also take this opportunity to obtain any and all recent VA outpatient treatment records from February 2012 to the present.

Under 38 U.S.C.A. § 1151, compensation is warranted if the Veteran has additional disability that is caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical facility or is due to an event not reasonably foreseeable.  Id. 

The RO obtained a VA medical opinion in January 2009 where the examiner found no evidence supporting the VA did not exercise due care in performing the medical procedure.  The examiner, however, did not address whether the Veteran's additional left ankle disorder was due to an event not reasonably foreseeable.  The Veteran also testified in February 2012 that he was not actually examined at the time of the January 2009 opinion and therefore the examiner did not have the benefit of seeing the severity of his condition first hand.  

The Board finds noteworthy, moreover, that the January 2009 examiner concluded the Veteran's additional disability was osteomyelitis, whereas recent VA outpatient treatment records seem to rule out osteomyelitis.  Rather the Veteran has been more recently diagnosed with chronic cellulitis and edema.  The January 2009 examiner's opinion did not specifically address those additional disabilities.

The medical evidence shows that six years after the Veteran's surgery on his left ankle, the Veteran still suffers from chronic cellulitis and edema and was at risk for losing his foot altogether.  It is unclear whether the Veteran's current residuals were "reasonably foreseeable" given the severity of the Veteran's injury in 2006 and the risks involved with his particular surgery.  For all these reasons, the Board concludes the 2009 VA opinion is inadequate and a VA examination is indicated.

Finally, the March 2010 statement of the case (SOC) did not include the text of pertinent laws and regulations.  Although the regulations were referenced in the Reasons and Bases portion of the SOC, the text of 38 C.F.R. § 3.361 was not included.  On remand, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) that include the text of all pertinent laws and regulations.   

Accordingly, the case is REMANDED for the following action:

1.  Print out the Veteran's SSA disability records from the provided CD and associate hard copies to his claims folder.

2.  Contact the appropriate state agency for the purpose of obtaining a copy of any decision(s) and all medical records relied upon in conjunction with the Veteran's claim(s) and award(s) of Worker's Compensation benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  Ask the Veteran to identify and provide release forms for any private and/or VA treatment records not currently in the claims folder.  Thereafter, obtain any and all medical records identified, specifically obtaining the Veteran's medical records and treatment from the VA medical system in Bay Pines, Florida from February 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  After obtaining the above records to the extent available, schedule the Veteran for an appropriate examination for his claimed left leg disorder to determine the extent and likely etiology of any condition(s) found.  The claims folder must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the Veteran have additional or aggravated disabilities as a result of the February 2006 VA surgery?  If the answer is yes, specifically identify the additional disability and indicate whether he has osteomyelitis, cellulitis or edema.  

(b)  If the Veteran does have additional or aggravated disabilities due to the February 2006 VA treatment, state whether it is at least as likely as not that the proximate cause of each additional or aggravated disability was: 

(i)  due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

(ii) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  

The examiner should comment on the January 2009 VA opinion.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After the above is complete, readjudicate the Veteran's claim with specific consideration of 38 C.F.R. § 3.361.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative which includes the text of 38 C.F.R. § 3.361.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


